

Exhibit 10.9
ASSIGNMENT AGREEMENT


THIS ASSIGNMENT AGREEMENT (the "Agreement") is made effective as of the 4th day
of May 2020, by and among [*] located at [*] (the "Assignor"); Sphere 3D Corp
located at 895 Don Mills Road Building 2, Suite 900 Toronto, Ontario M3C 1W3
(the "Investor"); and Rainmaker Worldwide Inc. located 271 Brock Street,
Peterborough, Ontario, K9H 2P8 (the "Company").(the Company, the Assignor and
the Investor are sometimes referred to in this Agreement singly as a "Party" or
collectively as the "Parties".)


RECITALS


WHEREAS, the Company desires to fulfill certain debt obligation owed to the
Assignor pursuant to a Convertible Promissory Notes in favor of Assignor each
dated April 2, 2020 in the principal amounts of $550,000 (as attached hereto as
“Exhibit”) (the principal and interest balances of the Note shall be referred to
as the “Assigned Debt”); and


WHEREAS, the Assignor desires to assign all of its rights, title and interests
in, to and under the
Notes with respect to the Assigned Debt to the Investor; and


WHEREAS, to effectuate this understanding, the Parties agree to enter this
Agreement.


NOW THEREFORE, in consideration of the mutual promises and agreements contained
in this
Agreement, and intending to be legally bound, the Parties agree as follows:


1. Assignment of Debt. Subject to the receipt by the Assignor of the Purchase
Price, at Closing, the Assignor hereby assigns, sells and transfers all of its
rights, title and interests in, to and under the Assigned Debt represented
within the Notes to the Investor from the inception of the obligation, together
with unpaid accrued interest on the Assigned Debt (the "Assignment").
1.1    The Company hereby acknowledges and approves the Assignment and covenants
to record Investor as the owner of the Notes on the Company’s books and records.


1.2    As consideration for the Assignment, the Investor will pay the Assignor
487,000 Pref D shares of 3D Sphere on Monday May 8th, 2020 (the “Deadline”).


In the event that the Purchase Price is not received by the Assignor on or prior
to the Deadline, this Agreement shall be terminated ab initio.


1.3     The Closing. The closing of the Assignment (the “Closing”) shall take
place at the offices of the Assignor not later than the Deadline. At the
Closing, the Investor shall deliver to Assignor the Purchase Price as set forth
herein. At the Closing, the Assignor will deliver the original of the Notes to
Investor. Prior to Closing, Assignor shall maintain all incidents of ownership
of the Notes.


2. Renewal. The Company hereby renews and affirms the Notes as legally binding
obligations of the Company, regardless of any termination date or statute of
limitation, and hereby extends the Assigned Debt until the satisfaction of the
Assigned Debt.


3.    Jurisdiction and Venue. The Parties agree that this Agreement shall be
construed solely in accordance with the laws of the State of Nevada.







--------------------------------------------------------------------------------




4.    Representation and Warranties.


4.1. Company. The Company hereby represents and warrants the following: (a) as
of the date hereof, the principal balance of the Notes is as set forth in the
recitals of this Agreement is true and correct; (b) the Assignor or any
affiliate of Assignor is not now, and has not been during the preceding three
months, an officer, director, or more than 10% shareholder of the Company or in
any other way an “affiliate” of the Company as that term is defined in Rule
144(a)(1) as promulgated under the Securities Act; (c) the Company has the
requisite power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby and otherwise to carry out the Company’s
obligations hereunder; (d)that they have sufficient reserved shares of Common
Stock as required by Section 4(a) of the Notes to satisfy the conversion
obligations of the Notes.(e) this Agreement constitutes the legal, valid and
binding obligation of the Company; (f) neither the execution of this Agreement
by the Company nor the consummation of the transactions contemplated hereby will
result in a breach or violation of the terms of any agreement by which the
Company is bound, or of any decree, judgment, order, law or regulation now in
effect of any court or other governmental body applicable to the Company; and
(g) the Company will not receive any portion of the Purchase Price from the
Assignor.


4.2 Assignor. The Assignor hereby represents and warrants the following: (a) as
of the date hereof, the principal balance of the Notes is as set forth in the
recitals of this Agreement is true and correct; (b) the Assignor owns the Notes
free and clear of all any and all liens, claims, encumbrances, preemptive
rights, right of first refusal and adverse interests of any kind; (c) the
Assignor or any affiliate of Assignor is not now, and has not been during the
preceding three months, an officer, director, or more than 10% shareholder of
the Company or in any other way an “affiliate” of the Company as that term is
defined in Rule 144(a)(1) as promulgated under the Securities Act; (d) that
after payment of the Purchase Price, the Company shall have no further
obligations to the Assignor under the Notes or the transactions giving rise to
the Notes; (e) the Assignor has the requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby and
otherwise to carry out the Assignor’s obligations hereunder; and no consent,
approval or agreement of any individual or entity is required to be obtained by
the Assignor in connection with the execution and performance by the Assignor of
this Agreement or the execution and performance by the Assignor of any
agreements, instruments or other obligations entered into in connection with
this Agreement; (f) this Agreement constitutes the legal, valid and binding
obligation of the Assignor; and (g) neither the execution of this Agreement by
the Assignor nor the consummation of the transactions contemplated hereby will
result in a breach or violation of the terms of any agreement by which the
Assignor is bound, or of any decree, judgment, order, law or regulation now in
effect of any court or other governmental body applicable to the Assignor.


4.3 Investor. The Investor hereby represents and warrants the following: (a) the
Investor has the requisite power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby and otherwise to carry out
the Investor’s obligations hereunder; and no consent, approval or agreement of
any individual or entity is required to be obtained by the Investor in
connection with the performance by the Investor of any agreements, instruments
or other obligations entered into in connection with this Agreement; (b) this
Agreement constitutes the legal, valid and binding obligation of the Investor;
(c) neither the execution of this Agreement by the Investor nor the consummation
of the transactions contemplated hereby will result in a breach or violation of
the terms of any agreement by which the Investor is bound, or of any decree,
judgment, order, law or regulation now in effect of any court or other
government body applicable to the Investor; (d) the Investor is sophisticated in
financial matters, qualifies as an “accredited investor” within the meaning of
Regulation D of the Securities Act of 1933, as amended (the “Securities Act”),
and has had access to such information as it has desired with respect to the
Company, and has made such independent investigation of the Company as the
Investor deems necessary or advisable in connection with the assignment
hereunder, and the Investor is able to bear the economic and financial risk
(including the risk that the Investor could lose the entire value of the
Assigned Debt); (e) the Investor is acquiring the Assigned Debt for its own
benefit and account for investment only and not with a view to, or for resale in
connection with, a public





--------------------------------------------------------------------------------




offering or distribution thereof; and (f) the Investor acknowledges that the
Assigned Debt has not been registered under the Securities Act or the securities
laws of any other jurisdiction and therefore no sale, transfer or other
disposition of the Assigned Debt is permitted unless such transfer is registered
under the Securities Act or other applicable securities laws, or an exemption
from such registration is available.


5.    Miscellaneous.


5.1 Counterparts. This Agreement may be executed in any number of counterparts
by original or facsimile signature. All executed counterparts shall constitute
one agreement not withstanding that all signatories are not signatories to the
original or the same counterpart. Facsimile and scanned signatures are
considered original signatures
5.2    Modification. This Agreement may only be modified in a writing signed by
all parties.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.


Investor:                        Assignor:
Sphere 3D Corp.                    






By:_________________________            By: :_________________________
Name:                            Name:    
Title:                            Title:    


Company:


By: :_________________________
Name:    
Title:    







--------------------------------------------------------------------------------




Exhibit A


Note dated April 2, 2020
RAINMAKER
WORLDWIDE




THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER ANY
SECURITIES LAWS OF ANY STATE. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH
ACT OR ANY SUCH LAW.


CONVERTIBLE PROMIISSORY NOTE
(Due: November 24, 2020)


US$550,000    April 2, 2020




FOR VALUE RECEIVED, the undersigned, RAINMAKERWORLDWIDE INC., a Nevada
corporation (the "Company”) promises to pay to the order of [*], or permitted
assigns (hereinafter, with any subsequent holder, the “Holder”) the principal
sum of $550,000 with interest calculated at a rate of three percent (3.0%)
simple interest per annum. Interest shall be calculated on the basis of the
actual number of days elapsed over a 365-day year, commencing on March 24, 2020
and continuing on the outstanding principal until converted into shares of the
Company.


1)     Application of Payments. All payments of principal and interest shall be
in lawful money of the United States of America, except as set forth below in
connection with conversion of this Note.


2)     Maturity Date. On November 24, 2020 (the "Maturity Date”), the principal
amount hereof, together with all accrued interest hereon will convert into
shares of Company.


3)     Conversion at Maturity Date. The principal and interest will convert into
shares of the Company at a price per share of 33.0 US cents representing one
million six hundred and sixty-six thousand, six hundred and sixty-seven thousand
(1,666,667). At no time can the note be converted into shares of the Company if
such conversion would equate to owning greater than 5% of the Company.


4)     Miscellaneous


(a)    Reservation of Shares. The Company shall at all times reserve and keep
available out of its authorized but unissued shares sufficient shares to effect
the conversion of the Note.


(b)     Successors and Assigns. Subject to the restrictions on transfer set
forth in this Note, the rights and obligations of the Company and the Holder of
this Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.


(c)    Assignment. This Note shall be assignable by the Holder with prior
written consent of the Company.







--------------------------------------------------------------------------------




(d)     Waivers. The terms of this Note shall be construed and governed in
accordance with the laws of the Province of Ontario.
(e)      Amendment or Waiver. Any term of this Note may be amended or waived
with the written consent of the Company and Holder. Any amendment or waiver
effected in accordance with this Section shall be binding upon Holder at the
time outstanding, each future Holder of any Note and the Company.


(f)     Notices. Any notice required or permitted under this Note shall be given
in writing and shall be deemed effectively given (i) at the time of personal
delivery, if delivery is in person; (ii) one (1) business day after transmission
by email. Notices shall be delivered (i) if to the Holder, to the address and
contact information for Holder set forth in the Company's books and records, and
(ii) if to the Company, to 271 Brock Street, Peterborough, Ontario or at such
other address as any party may designate by giving written notice to the other
party.


(g)     Severability. In the event any one or more of the provisions contained
in this Note shall, for any reason, be held to be invalid, illegal, or
unenforceable in whole or in part or in any respect, or in the event any one or
more of the provisions of this Note operate or would prospectively operate to
invalidate this Note, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Note. In such instance, this Note shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein and the remaining provisions of this Note shall remain
operative and in full force and effect and in no way shall be affected,
prejudiced or disturbed thereby.


(h)     Delays or Omissions. No delay or omission on the part of the Holder in
exercising any right under this Note shall operate as a waiver of such right or
of any other right of the Holder, nor shall any delay, omission or waiver on any
one occasion be deemed a bar to or waiver of the same or any other right on any
future occasion. All rights and remedies existing hereunder are cumulative to,
and not exclusive of, any rights or remedies otherwise available.


(i)     Headings. The headings in this Note are for convenience of reference
only and shall not define or limit any terms or provisions hereof.


(j)     Entire Agreement. This Note constitutes the entire agreement between the
parties, and no party shall be liable or bound to any other party in any manner
by any warranties, representations, or covenants except as specifically set
forth herein or therein.


IN WITNESS WHEREOF, Company has caused this Convertible Promissory Note to be
signed in its name as of the date first above written.




RAINMAKER WORLDWIDE, INC.




By:             


Name:     
Title:    




Agreed and Accepted by the Holder:


By:                 


Name:    
Title    



